670 So.2d 1019 (1996)
Dion Lee HOUGHTALING, Appellant,
v.
STATE of Florida, Appellee.
No. 95-02162.
District Court of Appeal of Florida, Second District.
February 23, 1996.
Rehearing Denied March 20, 1996.
Appellant Pro Se.
Robert A. Butterworth, Attorney General, Tallahassee, and Michele Taylor, Assistant Attorney General, Tampa, for Appellee.
FRANK, Judge.
Dion Houghtaling appeals from the summary denial of his petition for writ of habeas corpus. Houghtaling argues, and we agree, that the petition should have been treated as a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850 and considered on its merits.
The petition is simply an incorrectly styled motion for postconviction relief. The motion satisfies the procedural requirements of Rule 3.850, contains a proper oath, was filed within the prescribed two-year period, and, in fact, mirrors the official form for postconviction relief provided at Florida Rule of Criminal Procedure 3.987. The only infirmity we detect is the styling of the motion as a petition for writ of habeas corpus. In an appended memorandum of law, Houghtaling requested the trial court to treat the petition, if appropriate, as a motion for postconviction relief. We find the trial court's summary denial a response to form rather than substance.
Accordingly, we reverse and remand for the trial court to treat Houghtaling's petition as a timely filed motion for postconviction relief. See generally Miller v. State, 617 So.2d 332 (Fla. 2d DCA 1993); Lemus v. State, 585 So.2d 388 (Fla. 2d DCA 1991).
DANAHY, A.C.J., and CAMPBELL, J., concur.